Exhibit 10.84
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 1, 2020, is
entered into by and between Hudson Pacific Properties, Inc., a Maryland
corporation (the “REIT”), Hudson Pacific Properties, L.P., a Maryland limited
partnership (the “Operating Partnership”) and Harout Diramerian (the
“Executive”).
WHEREAS, the Executive is currently employed as the Chief Financial Officer of
the REIT and the Operating Partnership (collectively, the “Company”);
WHEREAS, the Company desires to continue to employ the Executive as its Chief
Financial Officer, and to enter into an agreement embodying the terms of such
employment; and
WHEREAS, the Executive desires to accept such continuation of employment with
the Company, subject to the terms and conditions of this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on January 1, 2020 (the “Effective Date”)
and ending on the fourth anniversary of the Effective Date (the “Initial Term”).
If not previously terminated in accordance with this Agreement, the Employment
Period shall automatically be extended for one additional year immediately
following the Initial Term (such extension, the “Renewal Term”), unless either
the Executive or the Company elects not to so extend the Employment Period by
notifying the other party, in writing, of such election not less than sixty (60)
days prior to the last day of the Initial Term. Notwithstanding the foregoing,
in the event that the Company experiences a Change in Control (as defined in the
Company’s Amended and Restated 2010 Incentive Award Plan) during the Renewal
Term, then the Employment Period shall instead continue through the first
anniversary of the consummation of the Change in Control.
2.Terms of Employment.
(a) Position and Duties.
(i) During the Employment Period, the Executive shall serve as Chief Financial
Officer of the REIT and the Operating Partnership, and shall perform such
employment duties as are usual and customary for such positions. The Executive
shall report directly to the President. At the Company’s request, the Executive
shall serve the Company and/or its subsidiaries and affiliates in other
capacities in addition to the foregoing consistent with the Executive’s position
as Chief Financial Officer of the REIT and the Operating Partnership. In the
event that the Executive, during the Employment Period, serves in any one or
more of such additional capacities, the Executive’s compensation shall not be
increased beyond that specified in Section 2(b) hereof. In addition, in the
event the Executive’s service in one or more of such additional capacities
        




|US-DOCS\112180927.3||

--------------------------------------------------------------------------------

Exhibit 10.84
is terminated, the Executive’s compensation, as specified in Section 2(b)
hereof, shall not be diminished or reduced in any manner as a result of such
termination provided that the Executive otherwise remains employed under the
terms of this Agreement.
(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive may be entitled, the Executive agrees to
devote his full business time and attention to the business and affairs of the
Company. Notwithstanding the foregoing, during the Employment Period, it shall
not be a violation of this Agreement for the Executive to (A) serve on boards,
committees or similar bodies of charitable or nonprofit organizations, (B)
fulfill limited teaching, speaking and writing engagements, and (C) manage his
personal investments, in each case, so long as such activities do not materially
interfere or conflict with the performance of the Executive’s duties and
responsibilities under this Agreement.
(iii) During the Employment Period, the Executive shall perform the services
required by this Agreement at the Company’s principal offices located in Los
Angeles, California (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill the Executive’s duties and
responsibilities hereunder.
        (b) Compensation, Benefits, Etc.
(i) Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $415,000 per annum. The Base Salary shall be
reviewed annually by the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of the REIT (the “Board”) and may be increased from
time to time by the Compensation Committee in its sole discretion. The Base
Salary shall be paid in accordance with the Company’s normal payroll practices
for executive salaries generally, but no less often than monthly. The Base
Salary shall not be reduced after any increase in accordance herewith and the
term “Base Salary” as utilized in this Agreement shall refer to Base Salary as
so increased.
(ii) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a cash performance bonus (an “Annual Bonus”) under the
Company’s bonus plan or program applicable to senior executives targeted at no
less than 100% of Executive’s Base Salary (the “Target Bonus”). The amount of
the Annual Bonus, if any, shall be determined by the Compensation Committee
based on such performance criteria as the Compensation Committee shall determine
in its sole discretion. The payment of any Annual Bonus, to the extent any
Annual Bonus becomes payable, will be made on the date on which annual bonuses
are paid generally to the Company’s senior executives, but in no event later
than March 15th of the calendar year following the calendar year in which such
Annual Bonus was earned, subject to the Executive’s continued employment through
the payment date. The Executive acknowledges and agrees that nothing contained
herein confers on the Executive any right to an Annual Bonus in any year, and
that whether the Company pays him an Annual Bonus and the amount of any such
Annual Bonus shall be determined by the Compensation Committee in its sole
discretion.



--------------------------------------------------------------------------------

Exhibit 10.84
(iii) [Intentionally Omitted].
(iv) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be eligible to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are available generally to
senior executives of the Company.
(v) Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s eligible family members shall be eligible for participation in the
welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.
(vi) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to senior executives of the Company.
(vii) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices and procedures of the Company, and shall receive such additional
fringe benefits and perquisites as the Company may, in its discretion, from
time-to-time provide.
(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the plans, policies, programs and practices
of the Company applicable to its senior executives but in no event less than
four (4) weeks per calendar year; provided, however, that the Executive shall
not accrue any vacation time in excess of six (6) weeks (thirty (30) days) (the
“Accrual Limit”), and shall cease accruing vacation time if the Executive’s
accrued vacation reaches the Accrual Limit until such time as the Executive’s
accrued vacation time drops below the Accrual Limit.
(ix) Indemnification Agreement. The parties hereby acknowledge that in
connection with the execution of this Agreement, they are entering into an
Indemnification Agreement (the “Indemnification Agreement”), substantially in
the form attached hereto as Exhibit A, which shall become effective as of the
Effective Date.
3.        Termination of Employment.
(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period. For purposes
of this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for ninety (90)
consecutive days or for a total of one hundred eighty (180) days in any twelve
(12)-month period, in either case as a result of incapacity due to mental or
physical illness



--------------------------------------------------------------------------------

Exhibit 10.84
which is determined to be total and permanent by a physician selected by the
Company or its insurers and reasonably acceptable to the Executive or the
Executive’s legal representative.
(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of any one or more of the following events
unless, to the extent capable of correction, the Executive fully corrects the
circumstances constituting Cause within fifteen (15) days after receipt of the
Notice of Termination (as defined below):
(i) the Executive’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to the
Executive by the Company, which demand specifically identifies the manner in
which the Company believes that the Executive has not substantially performed
his duties;


(ii) the Executive’s willful commission of an act of fraud or dishonesty
resulting in reputational, economic or financial injury to the Company;


(iii) the Executive’s commission of, or entry by the Executive of a guilty or no
contest plea to, a felony or a crime involving moral turpitude;


(iv) a willful breach by the Executive of his fiduciary duty to the Company
which results in reputational, economic or other injury to the Company; or


(v) the Executive’s willful and material breach of the Executive’s obligations
under a written agreement between the Company and the Executive, including
without limitation, such a breach of this Agreement.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be presumed to be done, or omitted to be done, by the Executive in good faith
and in the best interests of the Company.
(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any one or more of the
following events without the Executive’s prior written consent, unless the
Company fully corrects the circumstances constituting Good Reason (provided such
circumstances are capable of correction) within forty-five (45) days after the
Company’s receipt of the Notice of Termination (as defined below) delivered by
the Executive:



--------------------------------------------------------------------------------

Exhibit 10.84
(i) the assignment to the Executive of any duties materially inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2(a) hereof, or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose any isolated, insubstantial or inadvertent actions
not taken in bad faith and which are remedied by the Company promptly after
receipt of notice thereof given by the Executive;
(ii) the Company’s material reduction of the Executive’s Base Salary or Target
Bonus, in each case, as in effect on the date hereof or as the same may be
increased from time to time;
(iii) a material change in the geographic location of the Principal Location
which shall, in any event, include only a relocation of the Principal Location
by more than thirty (30) miles from its existing location; or
(iv) the Company’s failure to cure a material breach of its obligations under
this Agreement after written notice is delivered to the Company by the Executive
which specifically identifies the manner in which the Executive believes that
the Company has breached its obligations under the Agreement and the Company is
given a reasonable opportunity to cure any such breach.
Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and (3)
the effective date of the Executive’s termination for Good Reason occurs no
later than thirty (30) days after the expiration of the cure period.


(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by a Notice of Termination to
the other parties hereto given in accordance with Section 12(b) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.



--------------------------------------------------------------------------------

Exhibit 10.84
(e) Termination of Offices and Directorships; Return of Property. Upon
termination of the Executive’s employment for any reason, unless otherwise
specified in a written agreement between the Executive and the Company, the
Executive shall be deemed to have resigned from all offices, directorships, and
other employment positions if any, then held with the Company, and shall take
all actions reasonably requested by the Company to effectuate the foregoing. In
addition, upon the termination of the Executive’s employment for any reason, the
Executive agrees to return to the Company all documents of the Company and its
affiliates (and all copies thereof) and all other Company or Company affiliate
property that the Executive has in Executive’s possession, custody or control.
Such property includes, without limitation: (i) any materials of any kind that
the Executive knows contain or embody any proprietary or confidential
information of the Company or an affiliate of the Company (and all reproductions
thereof), (ii) computers (including, but not limited to, laptop computers,
desktop computers and similar devices) and other portable electronic devices
(including, but not limited to, tablet computers), cellular phones/smartphones,
credit cards, phone cards, entry cards, identification badges and keys, and
(iii) any correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents
concerning the customers, business plans, marketing strategies, products and/or
processes of the Company or any of its affiliates and any information received
from the Company or any of its affiliates regarding third parties.
4. Obligations of the Company upon Termination.  
(a) Without Cause or For Good Reason. Subject to Section 4(d) below, if, the
Executive incurs a “separation from service” from the Company (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) during the Employment Period by reason of (1) a
termination of the Executive’s employment by the Company without Cause (other
than by reason of the Executive’s Disability), or (2) a termination of the
Executive’s employment by the Executive for Good Reason:
(i) The Executive shall be paid, in a single lump-sum payment on the date of the
Executive’s termination of employment, the aggregate amount of the Executive’s
earned but unpaid Base Salary and accrued but unpaid vacation pay through the
date of such termination (the “Accrued Obligations”) and any Annual Bonus
required to be paid to the Executive pursuant to Section 2(b)(ii) above for any
fiscal year of the Company that ends on or before the Date of Termination to the
extent not previously paid (the “Unpaid Bonus”);
(ii) In addition, the Executive shall be paid, in a single lump-sum payment on
the sixtieth (60th) day after the date of Executive’s Separation from Service
(such date, the “Date of Termination”), an amount equal to one (1) (the
“Severance Multiplier”) times the sum of (x) the Base Salary in effect on the
Date of Termination, plus (y) the average Annual Bonus earned by the Executive
(regardless of whether such amount was paid out on a current basis or deferred)
during the two (2) fiscal years prior to the year in which the Date of
Termination occurs (the “Average Bonus”); provided, however, that if the Date of
Termination occurs on or within one (1) year following the



--------------------------------------------------------------------------------

Exhibit 10.84
occurrence of a Change in Control, the Severance Multiplier shall be increased
to two (2). For the avoidance of doubt, for purposes of this Section 4(a)(ii),
Annual Bonus shall include any portion of the Executive’s Annual Bonus received
in the form of equity rather than cash;
(iii) The Executive shall be paid, in a single lump-sum payment on the sixtieth
(60th) day after the Date of Termination, an amount equal to a pro-rated Average
Bonus, pro-rated based upon the number of days elapsed during the fiscal year
prior to the Date of Termination (the “Pro-Rated Bonus”);
(iv) All outstanding equity awards held by the Executive on the Date of
Termination that vest solely based on the passage of time (i.e., excluding any
outstanding performance-based vesting award), shall immediately become fully
vested and exercisable (and any such performance-based award shall be governed
in its entirety, including (without limitation) with regard to vesting and
acceleration, in accordance with the terms of the applicable award agreement);
and
(v) During the period commencing on the Date of Termination and ending on the
earlier of (i) the eighteen (18)-month anniversary of the Date of Termination
and (ii) the date on which the Executive becomes eligible to receive benefits
under a “group health plan” (within the meaning of Section 4980B of the Code and
the regulations thereunder (“COBRA”)) of a subsequent employer of the Executive
(of which eligibility the Executive hereby agrees to give prompt notice to the
Company), subject to the Executive’s valid election to receive COBRA benefits,
the Company shall continue to provide the Executive and the Executive’s eligible
dependents with coverage under its group health plans at the same levels and the
same cost to the Executive as would have applied if the Executive’s employment
had not been terminated.
Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts provided for in Sections 4(a)(ii) - 4(a)(v) above that
the Executive execute and deliver to the Company an effective release of claims
in substantially the form attached hereto as Exhibit B (the “Release”) within
twenty-one (21) days (or, to the extent required by law, forty-five (45) days)
following the Date of Termination and that the Executive not revoke such Release
during any applicable revocation period.
(b) For Cause, Without Good Reason or Other Terminations. If the Executive’s
employment shall be terminated by the Company for Cause, by the Executive
without Good Reason or for any other reason not enumerated in this Section 4, in
any case, during the Employment Period, the Company shall pay to the Executive
the Accrued Obligations in cash within thirty (30) days after the Date of
Termination (or by such earlier date as may be required by applicable law).
(c) Death or Disability. Subject to Section 4(d) below, if the Executive incurs
a Separation from Service by reason of the Executive’s death or Disability
during the Employment Period:



--------------------------------------------------------------------------------

Exhibit 10.84
(i) The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash on or as soon as
practicable following the date of the Executive’s termination;
(ii) Any Unpaid Bonus shall be paid to the Executive’s estate or beneficiaries
or to the Executive, as applicable, on the Date of Termination;
(iii) The Executive shall be paid, in a single lump-sum payment on the sixtieth
(60th) day after the Date of Termination, the Pro-Rated Bonus; and
(iv) All outstanding equity awards held by the Executive on the Date of
Termination that vest solely based on the passage of time (i.e., excluding any
outstanding performance-based vesting award), shall immediately become fully
vested and exercisable (and any such performance-based award shall be governed
in its entirety, including (without limitation) with regard to vesting and
acceleration, in accordance with the terms of the applicable award agreement).
Notwithstanding the foregoing, it shall be a condition to the Executive’s right,
or the Executive’s estate’s or beneficiaries’ rights, as applicable, to receive
the amounts provided for in Sections 4(c)(iii) and 4(c)(iv) above that the
Executive, or the Executive’s estate or beneficiaries, as applicable, execute
and deliver to the Company the Release within twenty-one (21) days following the
Date of Termination and that the Executive, or the Executive’s estate or
beneficiaries, as applicable, not revoke such Release during any applicable
revocation period.
(d) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Section 4 hereof, shall be paid to the Executive
during the six (6)month period following the Executive’s “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code) if the
Company determines that paying such amounts at the time or times indicated in
this Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such six
(6)-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Executive’s death), the Company shall pay the
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period.
(e) Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 5 below, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with his termination of
employment.
5. Non-Exclusivity of Rights. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.



--------------------------------------------------------------------------------

Exhibit 10.84
6.  Limitation on Payments.
(a) Notwithstanding any other provision of this Agreement, in the event that any
payment or benefit received or to be received by the Executive (including any
payment or benefit received in connection with a termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 4 hereof, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of Section
280G of the Code in such other plan, arrangement or agreement, the cash
severance payments under this Agreement shall first be reduced, and the noncash
severance payments hereunder shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to the Executive that are exempt from Section 409A of the
Code; (B) reduction of any other cash payments or benefits otherwise payable to
the Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to Employee on a pro-rata basis
or such other manner that complies with Section 409A of the Code, but excluding
any payments attributable to any acceleration of vesting and payments with
respect to any equity award that are exempt from Section 409A of the Code; and
(D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.
(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of
Independent Advisors, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as defined in Section 280G(b)(3) of the Code) allocable to
such reasonable



--------------------------------------------------------------------------------

Exhibit 10.84
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Independent Advisors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.
7. Confidential Information and Non-Solicitation.
(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its subsidiaries and affiliates, which shall have been obtained
by the Executive in connection with the Executive’s employment by the Company
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it; provided, however, that if the Executive receives actual
notice that the Executive is or may be required by law or legal process to
communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company.
(b) While employed by the Company and, for a period of one (1) year after the
Date of Termination, the Executive shall not directly or indirectly solicit,
induce, or encourage any employee or consultant of any member of the Company and
its subsidiaries and affiliates to terminate their employment or other
relationship with the Company and its subsidiaries and affiliates or to cease to
render services to any member of the Company and its subsidiaries and affiliates
and the Executive shall not initiate discussion with any such person for any
such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity. During his employment with the
Company and thereafter, the Executive shall not use any trade secret of the
Company or its subsidiaries or affiliates to solicit, induce, or encourage any
customer, client, vendor, or other party doing business with any member of the
Company and its subsidiaries and affiliates to terminate its relationship
therewith or transfer its business from any member of the Company and its
subsidiaries and affiliates and the Executive shall not initiate discussion with
any such person for any such purpose or authorize or knowingly cooperate with
the taking of any such actions by any other individual or entity.
(c) In recognition of the fact that irreparable injury will result to the
Company in the event of a breach by the Executive of his obligations under
Sections 7(a) and/or (b) hereof, that monetary damages for such breach would not
be readily calculable, and that the Company would not have an adequate remedy at
law therefor, the Executive acknowledges, consents and agrees that in the event
of such breach, or the threat thereof, the Company shall be entitled, in
addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.
8. Exceptions. Notwithstanding anything in this Agreement to the contrary,
nothing contained in this Agreement shall prohibit either party (or either
party’s attorney(s)) from (i) filing a charge with, reporting possible
violations of federal law or



--------------------------------------------------------------------------------

Exhibit 10.84
regulation to, participating in any investigation by, or cooperating with any
governmental agency or entity or making other disclosures that are protected
under the whistleblower provisions of applicable law or regulation, (ii)
communicating directly with, cooperating with, or providing information
(including trade secrets) in confidence to, any federal, state or local
government regulator (including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice) for the purpose of reporting or investigating a suspected
violation of law, or from providing such information to the party’s attorney(s)
or in a sealed complaint or other document filed in a lawsuit or other
governmental proceeding and/or (iii) receiving an award for information provided
to any governmental agency. Pursuant to 18 USC Section 1833(b), the Executive
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made: (x) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (y) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Further, nothing in this Agreement is intended to or shall preclude either
party from providing truthful testimony in response to a valid subpoena, court
order, regulatory request or other judicial, administrative or legal process or
otherwise as required by law. If the Executive is required to provide testimony,
then unless otherwise directed or requested by a governmental agency or law
enforcement, the Executive shall notify the Company as soon as reasonably
practicable after receiving any such request of the anticipated testimony.
9. Representations. The Executive hereby represents and warrants to the Company
that (a) the Executive is entering into this Agreement voluntarily and that the
performance of his obligations hereunder will not violate any agreement between
the Executive and any other person, firm, organization or other entity, and (b)
the Executive is not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or other party that would be violated by
his entering into this Agreement and/or providing services to the Company
pursuant to the terms of this Agreement.
10. Successors.
(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore



--------------------------------------------------------------------------------

Exhibit 10.84
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
11. Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated among the Operating Partnership,
the REIT and any subsidiary or affiliate thereof in such manner as such entities
determine in order to reflect the services provided by the Executive to such
entities; provided, however, that the Operating Partnership and the REIT shall
be jointly and severally liable for such obligations.
12. Miscellaneous.
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.
(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive: at the Executive’s most recent address on the records of
the Company.
If to the REIT or the Operating Partnership:
Hudson Pacific Properties, Inc.
11601 Wilshire Blvd., Ninth Floor
Los Angeles, CA 90025
Attn: General Counsel


with a copy to:
Latham & Watkins355 South Grand Ave. Los Angeles, CA 90071-1560Attn: Julian
Kleindorfer
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules and regulations
promulgated thereunder, then such



--------------------------------------------------------------------------------

Exhibit 10.84
transfer or deemed transfer shall not be made to the extent necessary or
appropriate so as not to violate the Exchange Act and the rules and regulations
promulgated thereunder.
(d) Section 409A of the Code.
(i) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Company shall work in good
faith with the Executive to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are necessary or appropriate to avoid the imposition of taxes under Section 409A
of the Code, including without limitation, actions intended to (A) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code, and/or (B) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section
12(d) shall not create an obligation on the part of the Company to adopt any
such amendment, policy or procedure or take any such other action, nor shall the
Company have any liability for failing to do so.
(ii) To the extent permitted under Section 409A of the Code, any separate
payment or benefit under this Agreement or otherwise shall not be deemed
“nonqualified deferred compensation” subject to Section 409A of the Code and
Section 4(d) hereof to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A of the Code.
(e) To the extent that any payments or reimbursements provided to the Executive
under this Agreement, including, without limitation, pursuant to Section
2(b)(vi), are deemed to constitute compensation to the Executive to which
Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts shall
be paid or reimbursed reasonably promptly, but not later than December 31 of the
year following the year in which the expense was incurred. The amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and the Executive’s right to such payments or reimbursement of any
such expenses shall not be subject to liquidation or exchange for any other
benefit.
(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.



--------------------------------------------------------------------------------

Exhibit 10.84
(g) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
(h) Entire Agreement. As of the Effective Date, this Agreement, together with
the Indemnification Agreement, constitutes the final, complete and exclusive
agreement between the Executive and the Company with respect to the subject
matter hereof and replaces and supersedes any and all other agreements, offers
or promises, whether oral or written, by any member of the Company and its
subsidiaries and affiliates, or representative thereof.
(i) Amendment; Survival. No amendment or other modification of this Agreement
shall be effective unless made in writing and signed by the parties hereto. The
respective rights and obligations of the parties under this Agreement shall
survive the Executive’s termination of employment and the termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations.
(j) Counterparts. This Agreement and any agreement referenced herein may be
executed in two or more counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.

HUDSON PACIFIC PROPERTIES, INC.,a Maryland corporationBy:/s/ Mark LammasName:
Mark Lammas
Title: President
HUDSON PACIFIC PROPERTIES, L.P.,a Maryland limited partnershipBy:HUDSON PACIFIC
PROPERTIES, INC.Its:General PartnerBy:/s/ Mark LammasName: Mark Lammas
Title: President
“EXECUTIVE”
/s/ Harout Diramerian
Name: Harout Diramerian











--------------------------------------------------------------------------------



EXHIBIT A


INDEMNIFICATION AGREEMENT



EXHIBIT B


GENERAL RELEASE
        
For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Hudson Pacific Properties, Inc., a Maryland
corporation, Hudson Pacific Properties, L.P., a Maryland limited partnership
(collectively, the “Company”), and each of their partners, subsidiaries,
associates, affiliates, successors, heirs, assigns, agents, directors, officers,
employees, representatives, lawyers, insurers, and all persons acting by,
through, under or in concert with them, or any of them, of and from any and all
manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, losses, costs, attorneys’ fees or expenses, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which the undersigned now has or may hereafter have against the Releasees, or
any of them, by reason of any matter, cause, or thing whatsoever from the
beginning of time to the date hereof.  The Claims released herein include,
without limiting the generality of the foregoing, any Claims in any way arising
out of, based upon, or related to the employment or termination of employment of
the undersigned by the Releasees, or any of them; any alleged breach of any
express or implied contract of employment; any alleged torts or other alleged
legal restrictions on Releasees’ right to terminate the employment of the
undersigned; and any alleged violation of any federal, state or local statute or
ordinance including, without limitation, Title VII of the Civil Rights Act of
1964, the Age Discrimination In Employment Act, the Americans With Disabilities
Act, and the California Fair Employment and Housing Act. Notwithstanding the
foregoing, this Release shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Section 4(a) of that certain
Employment Agreement, dated as of January 1, 2020, between the Company and the
undersigned (the “Employment Agreement”), whichever is applicable to the
payments and benefits provided in exchange for this release, (ii) with respect
to Section 2(b)(vi) of the Employment Agreement, (iii) to accrued or vested
benefits the undersigned may have, if any, as of the date hereof under any
applicable plan, policy, practice, program, contract or agreement with the
Company, (iv) to indemnification and/or advancement of expenses pursuant to the
Indemnification Agreement (as defined in the Employment Agreement), the
Company’s governing documents or applicable law, or (v) with respect to the
undersigned’s right to communicate directly with, cooperate with, or provide
information to, any federal, state or local government regulator.
THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:



--------------------------------------------------------------------------------

Exhibit 10.84
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE UNDERSIGNED MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES
OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:
(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;
(B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND
(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer.  It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.
The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.
Notwithstanding anything in this Release to the contrary, nothing contained in
this Release shall prohibit the undersigned from (i) filing a charge with,
reporting possible violations of federal law or regulation to, participating in
any investigation by, or cooperating with any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of applicable law or regulation and/or (ii) communicating directly with,
cooperating with, or providing information (including trade secrets) in
confidence to, any federal,



--------------------------------------------------------------------------------

Exhibit 10.84
state or local government regulator (including, but not limited to, the U.S.
Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice) for the purpose of reporting or
investigating a suspected violation of law, or from providing such information
to the undersigned’s attorney or in a sealed complaint or other document filed
in a lawsuit or other governmental proceeding. Pursuant to 18 USC Section
1833(b), the undersigned will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (x) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (y) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.
The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.
IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.


               









